FILED
                           NOT FOR PUBLICATION                                 MAY 27 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                       No. 12-57131

              Plaintiff - Appellee,             D.C. Nos. 2:85-cr-00810-WPG-4
                                                          2:85-cr-00810-WPG-4
        v.

VICTOR MARTINEZ-PEREZ,                          MEMORANDUM*

              Defendant - Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Audrey B. Collins, District Judge, Presiding

                            Submitted May 15, 2014**
                              Pasadena, California

Before: KOZINSKI, Chief Judge, and WARDLAW and FISHER, Circuit Judges.

      Petitioner Victor Martinez-Perez appeals the district court’s denial of his

petition for writ of error coram nobis. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.



        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1.      Martinez-Perez has not established valid reasons for failing to

challenge his conviction earlier. Assuming his delay was excused until his

application for lawful permanent residency was denied in 1993, nearly 20

additional years passed before he filed this petition. Martinez-Perez’s explanation

that he was unable to afford the $50,000.00 to $100,000.00 retainer fees he was

quoted is not persuasive. He has not provided any detail about the extent of his

efforts to find affordable counsel and therefore has failed to establish that he could

not have acted earlier. See United States v. Riedl, 496 F.3d 1003, 1006-07 (9th Cir.

2007). In any event, inability to afford litigation is a generally invalid reason for

delay. See id. at 1007; cf. Danjaq LLC v. Sony Corp., 263 F.3d 942, 954-55 (9th

Cir. 2001).

      2.      The district court did not abuse its discretion by applying laches. It

permissibly concluded that the government has been prejudiced by the delay, both

because evidence it would ordinarily use to respond to Martinez-Perez’s petition is

no longer available, as evidenced by his counsel’s declaration, and because of the

difficulty of reprosecuting him for events that took place in 1985, should his

conviction be vacated. See Telink, Inc. v. United States, 24 F.3d 42, 47-48 (9th

Cir. 1994). Martinez-Perez’s offers to waive attorney-client privilege and to take a

polygraph test do not rebut this prima facie showing of prejudice, and he has not


                                           2
established reasonable diligence for the reasons explained above. See id.; see also

Riedl, 496 F.3d at 1008.

      AFFIRMED.




                                         3